AO 2458 (Rev, 02118) .ludgmcnt in ii Crim`inal Case
Sheet l

UNITED STATES DiSTRiCT COURT
Midd|e Distriet ofAlabama

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
ER|N KR|STEN TURNER § Case Number: 3:17-cr-00223-JA-06
) USM Number: 17230-002
)
) Susan Graham Jarnes
) l)efendant`s Attorney

THE DEFENDANT:
g pleaded guilty to coum(§) ts, 25 and 345 on the Superseding indictment on Nlay 7, 2018

 

l:l pleaded nolo contendere to eount(s)

 

which was accepted by the couit.

ij was found guilty on eount(s)

 

after a plea ofnot guiltyl

The defendant is adjudicated guilty ofthese offenses:

Title & Section Nature oI`Ol`fense Ol`fense Ended Count
21§846 & 2 l §84I(a)(]) Conspiracy to Distribute and Posscss wi'lntent to Distribut¢: a Coritrollcd Substanec 6130/2017 15
IS§ l‘}$()[h) Conduct F`in:mcial Transact`ions Aft'cct`ing lzilerstalr.‘ and l"ore`ign Colnmeree 6/30,|'2017 23
21§843(1‘,\) and ]8§2 Usc Conimuni\::il".on FaciIily iri Corrimilting, Causing and Facili|aling the Ol`l'cnse & Aiding& Abetting 3111/2017 345
The defendant is sentenced as provided in pages 2 through 7 ofthis judgment The sentence is imposed pursuant to

the Sentencing Reforrn Act of l984.

l:] The defendant has been found not guilty on eount(s)

 

ij Courit(s) [l is [l are dismissed on the motion of the United States.

 

_ _ lt is ordered that the defendantlmust notify the United States attorney for this district within 30 da s ofany change ofname, residence,
or mailing address until_all fines, restitution,_eosts, and special assessments imposed by this judgment are fu ly paid. If order d to pay restitution
the defendant must notify the court and United States attorney of material changes in economic circuii‘istancesl

      
      

/28/2018

 

Datc of imposition ofJ dgment ,/

signature ofiadg "___*--

John Antoon. United States District Judge
Name and Title ofJudgc

Dal€@M/m./Gv. "f/

  

l¢/A’

AO 2458 (Rev. 02/|8) Judgment in Criminal Case
Sheet 2 - lmprisonmem

Judgment - Page 2 of
DEFENDANT: ERlN KR|STEN TURNER
CASE NUMBER: 3:17-cr-00223-JA-06

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Six months as to Counts 1s, 25. and 345, all to run concurrent with each other.

l:l The court makes the following recommendations to the Bureau of Prisons:

l:l The defendant is remanded to the custody of the United States Marshal.

|:] The defendant shall surrender to the United States Marshal for this district:

l:l at l:l a.m. l:l p.m. on

 

l:l as notified by the United States Marshal.

M The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:| before 2 p.m. on 1/3/20'|9

 

lj as notified by the United States Marshal.

[] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNlTED STATES MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

AO 245B (Rev. 02/ l 8) .ludgmcnt in a Criminal Case
Sheet 3 - Supervised Release

Judgment-Page 3 of 7
DEFENDANT: ERlN KR|STEN TURNER

CASE NUMBER: 3;17-cr-00223-JA-06
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

Three years. The term consists of three years on Count ts-2s and one year on Count 345, all such terms to run
concurrent|y.

MANDATORY CONDITIONS

1_ Vou must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substancel

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereaher, as determined by the court.

l:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (chec/¢ ifappli¢able)
4_ [] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (chec/< ifapp/icable)
5 . IZl You must cooperate in the collection of DNA as directed by the probation officer. (check ;fapplicable)
|:i You must comply with the requirements of the Sex Offender Re istration and Notification Act 34 U.S.C. § 20901, else .) as
g q

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check g‘appticable)

7_ [:| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) .ludgment in a Criminal Case

Sheet 3A - Superviscd Release

Judgmcnt-Page 4 of f

DEFENDANT: ERlN KR|STEN TURNER
CASE NUMBER: 3:17-Cr-00223-JA-06

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

11.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer,

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawfiJl type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or yourjob
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If` you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer,

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

14 U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervi'sed
Release Condilions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 24SB(Rev. 02/18) .ludgment iri a Criminal Case
Sheet 3D _ Supervised Release

.ludgment_Page __5__ of _7____

DEFENDANT: ERlN KR|STEN TURNER
CASE NUMBER: 3:17-Cr-00223-JA~06

SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate in the location monitoring program and shall comply with the conditions of home detention,
which will be monitored by a location monitoring system determined by your probation officer, for a period of six months.

The defendant shall wear a location monitoring device and follow the monitoring procedures specified by your probation
officer. The defendant shall pay all costs of the program based upon your ability to pay as determined by your probation
ocher.

The defendant shall submit to a search of your person, residence. office or vehicle pursuant to the search policy of this
court.

AO 2458 (Rev. 02/18) .ludgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties

Judgment _ Page 6 of 7
DEFENDANTZ ERlN KR|STEN TURNER
CASE NUMBER: 3217-Cr-00223-JA-06

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment"r Fine Restitution

TOTALS $ 300.00 $ $ $
i:l The determination of restitution is deferred until . An Aniended Judgment in a Cri`mi'nal Case (A0245C) will be entered

after such determination
i:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

[f the defendant makes a partial payment, each pa¥;ee shall receive an approximatel ro ortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664(£1) , all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priorig or Percentage
TOTALS $ 0.00 $ 0.00

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
_ to penalties for delinquency and default, pursuant to 18 U.S.C. § 36|2(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:l the interest requirement is waived for the l:] fine ij restitution.

l:l the interest requirement forthe I:I fine U restitution is modified as follows:

* Jus_tice for Victims of Traf`fickin Act of 201 5, Pub. L. No. 114-22.

** Findin s for the total amount o lo ` d d t ` `
aver Sept§mber 13, 1994, but before s‘sx;sriar§:>i:e?gigrg. un er Chap ers 109A, lIO, llOA, and 113A of T itle 18 for offenses committed on or

AO 2458 (Revi 02/18) .ludgirient in a Criminal Case

Sheet 6 - Schedulc of Payments

.Iudgment_l’age _7__ of _;_

DEFENDANT: ERlN KR|STEN TURNER
CASE NUMBER: 311 7-cr-00223-JA-06

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m
B EI
C El
D l:|
E E|
F m

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ment of criminal monetary penalties is due during
the period of imprisonment, All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate

Lump sum payment of $ 300-00 due immediately, balance due

\`_'| not laterthan ,or
m in accordance with [] C, ij D, jj E, or 12 Fbelow; or

Payment to begin immediately (may be combined with [l C, l:l D, or l:l F below); or

Payment in equal (e.g., weekly, manihly, quarrerly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monrhly, quarterly) installments of $ over a period of
(e.g., months or years), to corrunence (e.g., 30 or 60 days) after release from imprisonment to a

term ofsupervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary payments shall be made payable to the C|erk, U.S. District Court, Midd|e District of A|abama,
One Church Street, |V|ontgomery, AL 36104

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l .Toint and Several

Defendant and (_Io-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution

l:i The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principai, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

